TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00105-CV



                                     In re Jaime Luevano



                   ORIGINAL PROCEEDING FROM EL PASO COUNTY



                           MEMORANDUM OPINION


              Relator has filed a petition for writ of mandamus complaining of the conduct of

several governmental actors. See Tex. R. App. P. 52.8. We deny the petition for writ of mandamus.



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Filed: March 1, 2011